Citation Nr: 1531331	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Marines from October 1971 to October 1973.  His DD 214 shows that his military occupational specialty was a general warehouseman and that he did not serve overseas and, also, that he was not awarded any decorations indicative of participation in combat.   

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The Veteran testified at a hearing in April 2013 before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript thereof is contained within Virtual VA.  

Thereafter, the Board found that new and material evidence had been submitted to reopen the claims on appeal but, prior to de novo adjudication on the merits, remanded the case to the RO.  The case has now been returned for appellate adjudication.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

1.  The Veteran did not participate in combat during service but was exposed on occasions to loud noise as a general warehouseman.  

2.  Chronic bilateral hearing loss, including sensorineural hearing loss, was first demonstrated many years after active service and is not related to any disease, injury, or incident of service. 

3.  Chronic bilateral tinnitus was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for bilateral tinnitus are not met.  U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in March 2011, prior to the initial adjudication of the claims for service connection for bilateral tinnitus and bilateral hearing loss.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) and personnel records have been obtained.  In January 2012 the Veteran requested a copy of his STRs, which were provided to him in February 2012.

The Veteran suggested at the travel Board hearing that he had been treated by private clinical sources after military service.  The Board remand informed him that he could submit such evidence, but none has been submitted.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  Here, the Veteran has not identified any other postservice VA or private records as having a bearing on the issues before the Board.  

In May 2010 (within 60 days of the statement of the case (SOC)) the Veteran requested a review under the Decision Review Hearing Officer Procedure, and requested a VA examination.  In February 2011 he was referred by VA for a private audiological evaluation.  Also, he was provided with VA examinations as to his claims in February 2012 and, following reopening of the claims and pursuant to the Board remand, he was provided yet another VA examination in March 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2014).  

The Board finds that the 2012 and 2015 examinations are adequate to evaluate the Veteran's claims for service connection because they included an interview with the Veteran and audiometric testing.  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's service connection claims and no further examination is necessary.  Also, the adequacy of the examinations and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The Veteran testified at a travel Board hearing in April 2013.  38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the questioning and testimony at the hearing focused on the elements for claim substantiation.  The issues on appeal were identified and the representative and the Veterans Law Judge specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  Moreover, in January 2015 the case was remanded to seek additional evidence in the form of treatment records to which the Veteran referred at the hearing and for a VA examination to obtain a clarifying medical opinion.  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing).  

While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's service personnel records reflect that he worked as a warehouseman and a guard.  

The September 1971 service entrance examination found no pertinent abnormality.  On audiological evaluation, the Veteran's puretone thresholds, in decibels, at the noted frequencies, i.e., Hertz (Hz), were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
20
15
5
Not tested
5
Left Ear
30
25
20
Not tested
10

There was no testing at 6000 or 8000 Hz.

The Veteran was seen in November 1971 for an upper respiratory infection (URI) and in December 1971 for circumcision.  He was also seen on 1973 for pseudofolliculitis barbae.  

Audiometric testing in October 1973, at discharge from service, revealed puretone thresholds, in decibels, at the noted frequencies, were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
5
5
5
5
5
Left Ear
20
15
15
10
10

The Veteran applied for VA education benefits in 1973 and received such benefits from 1974 to 1977.  

In September 2009, the Veteran claimed service connection for bilateral hearing loss and tinnitus.  He reported that during service he had qualified with regards to firing small arms, i.e., M16, 45 cal. pistol, shotgun, grenade launcher, and M60 machine gun.  His duties as a warehouseman had exposed him to various heavy machinery noise, e.g., forklifts, trucks, tractors, and "tugs" which had caused his ears to ring and hurt.  He reported that both of these disabilities, hearing loss and tinnitus, had begun in February 1972 but he did not report having had any treatment other than having gone on sick call at Camp Pendleton at an unspecified date.  

In February 2010 the Veteran reported that his primary in-service job had been working as a supply clerk in a warehouse.  He had had to use forklifts and various other heavy duty military equipment.  The entire atmosphere was extremely noise during the entire 8 hours of his shifts, and he was not provided with ear plugs or protective devices.  The constant noise was at a "deafening" level.  When he exited military service his hearing had drastically declined, compared to when he had entered service.  After service his hearing had continued to decrease.  

In February 2011 the Veteran was referred by VA for a private audiological evaluation.  Audiometric testing revealed puretone thresholds, in decibels, at the noted frequencies, were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
5
5
10
10
15
Left Ear
10
5
10
10
10

The puretone results of the audiologic evaluation revealed hearing within normal limits, bilaterally, by VA standards.  Word recognition scores were measured using the recorded Maryland CNC Word Lists, and scores were 94 percent at 50dbs in the right ear and 90 percent at 50 dbs in the left ear.  The examiner then diagnosed binaural tinnitus, and determined, after reviewing the Veteran's reported service and post-discharge history, that it was at least as likely as not that the Veteran's tinnitus was initiated by his exposure to hazardous noise while in the service.  The examiner explained that the Veteran had reported that he would often experience temporary changes in hearing following exposure to weapons fire on the range, and opined that this type of noise exposure has been known to result in the development of tinnitus.  

In February 2012, the Veteran underwent a VA audiological examination.  Audiometric testing revealed puretone thresholds, in decibels, at the noted frequencies, were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
10
10
15
15
15
Left Ear
15
15
20
15
20

The examiner determined that the Veteran had puretone thresholds within normal limits. Maryland CNC speech discrimination scores were 84 percent in the right ear and 96 percent in the left ear, indicating hearing loss in the right ear.  However, the examiner determined that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without resort to speculation because although the Veteran's word recognition score in the right ear was diagnosed as a hearing loss, under VA standards, his puretone threshold results, which did not indicate hearing loss in the right ear, likely would not warrant the right ear word recognition score that was obtained (of 84 percent).  The examiner also noted that a previous hearing evaluation performed in February 2011 revealed a word recognition score of 94 percent at 50 dB in the right ear.  For these reasons, the examiner recommended further audiologic testing to determine the reliability of the Veteran's word recognition scores.  

The examiner also noted that the Veteran reported recurrent tinnitus, stating that he first noticed his tinnitus a couple of years earlier, and described it as a small ringing in both ears.  The examiner determined that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss, stating that the Veteran reported that he did not notice his tinnitus until only a few years ago and since the Veteran's hearing was within normal limits, it was not likely caused by his noise exposure during service. 

At his April 2013 Board hearing, the Veteran testified that while in service he began having temporary hearing loss as a result of loud noises.  He also testified that he sought treatment for this hearing loss from a private treatment provider.  When was asked about his statements during the February 2012 examination regarding the onset of his tinnitus, he stated that he started having problems a few years ago, but his representative then attempted to clarify that the Veteran had suffered from tinnitus for a while, but it had become unbearable within the last couple years.  When asked whether his tinnitus was continuous, the Veteran replied that it was sometimes present and sometimes not.  

Pursuant to the January 2015 Board remand the Veteran was afforded a VA audiology evaluation in March 2015.  At that time his claim folder was reviewed.  Audiometric testing revealed puretone thresholds, in decibels, at the noted frequencies, were as follows: 

Hz
500
1000
2000
3000
4000
Right Ear
20
20
25
30
30
Left Ear
20
20
25
30
35

Maryland CNC speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  It was reported that the use of word recognition scores were appropriate for the Veteran.  The diagnosis was that he had a sensorineural hearing loss in each ear from 500 Hz to 6,000 Hz or higher.  The examiner noted that repetition of instructions had been required.  The Veteran's responses had improved by as much as 20 dbs. with repetition of instructions.  Following repetition of instructions, puretone testing results were judged to have fair to good reliability.  

The examiner indicated that a hearing loss in the right ear had not pre-existed military service.  However, a hearing loss in the left ear had pre-existed military service but had not been aggravated beyond normal progression during service.  Specifically, it was stated that the entrance examination revealed a 30 dbs. threshold level in the left ear only, at 500 Hz, signifying a mild hearing loss at this frequency; however, at the service discharge examination audiometric testing revealed all thresholds were within normal limits, bilaterally, for all tested frequencies.  

The examiner further opined that it was not at least as likely as not that the hearing loss in either ear was caused by or a result of an event during service.  The rationale was that after a careful review of the claims file it was noted that the service entrance examination revealed an elevated threshold of 30 dbs. at 500 Hz in the left ear only.  Otherwise, hearing acuity was within normal limits, bilaterally.  Audiometric testing at discharge, in 1973, revealed hearing acuity to be within normal limits for all frequencies tested, bilaterally.  Although the current (2015) testing did reveal a mild to moderate hearing loss from 3,000 to 8,0000 Hz, bilaterally (with fair to good reliability following repeating of instructions), it was more likely than not that the Veteran's hearing loss was a result of his occupational noise exposure from his time as a jet engine parts inspector following his military service.  In addition, the Veteran did not link the onset of his hearing loss to his military service, and stated that he had had difficulty hearing for less than 6 years.  Therefore, his measured hearing loss was less likely than not a result of military noise exposure.  

The examiner further observed that it was requested (pursuant to the Board remand) that the examiner comment on prior testing, in 2011 and 2012.  In this regard, the examiner noted that the 2011 testing revealed a mild sensorineural hearing loss at 8,000 Hz in each ear with word recognition scores of 94 percent in the right ear and 90 percent in the left ear.  Although the scores fell outside the range of normal for VA rating purposes, it was the examiner's opinion that the word recognition scores of 90 to 100 percent should be viewed to be indicative of good to excellent word understanding.  

The examiner commented that the 2012 testing revealed a mild sensorineural hearing loss from 6,000 to 8,000 Hz, in each ear, with word recognition scores which were judged to be reduced when compared to puretone audiometric testing data.  It was the current examiner's opinion that the 2012 word recognition score of 84 percent in the right ear was significantly lower than what would be expected with the volunteered puretone thresholds during that evaluation.  Finally, the examiner restated that the hearing loss measured from 2011 to the current time was less likely than not a result of military noise exposure.  

On evaluation of the Veteran's claimed tinnitus, it was noted that the Veteran complained of having recurrent tinnitus.  He reported a history of having had intermittent tinnitus, which was greater in the left ear than in the right ear, that had begun less than three (3) years ago.  The examiner stated that the Veteran had a diagnosis of a clinical hearing loss and that the tinnitus was at least as likely as not a symptom associated with the hearing loss.  This was because tinnitus was known to be a symptom associated with hearing loss.  

The examiner explained that the Veteran's report of bilateral tinnitus having begun less than three (3) years ago was consistent with the Veteran's report of his hearing loss having begun less than 6 years ago.  While the Veteran provided a credible description of military related noise exposure from heavy equipment and a gun range, a review of the claims file did not reveal audiometric evidence during or directly following military service that was consistent with or suggestive of acoustic trauma for either ear.  Moreover, the current (2015) audiometric testing was significant for the presence of high frequency hearing loss, bilaterally.  The evidence provided by the Veteran in conjunction with the review of the claims file clearly documented the onset of hearing loss following his discharge from service.  Additionally, his case history was significant for occupational activities following his military service that were suggestive of noise exposure, e.g., jet engine parts inspector for 19 years.  Thus, given a comprehensive review of the claims file, including review of current audiometric testing and review of the case history report, it was less likely as not that the currently reported intermittent tinnitus was due to his history of acoustic trauma encountered during military service, and more likely than not due to events that occurred following service discharge, e.g., hearing loss occurring after military service, i.e., occupational noise exposure.  

The examiner further noted that the examination request has sought a comment concerning the Veteran's testimony that his tinnitus "came and went" over the years but his intention in telling the 2012 VA examination that he had first noticed his tinnitus only several years earlier was to indicate that he had experienced tinnitus for a while but only recently noticed an increase in severity.  However, the current examiner further stated that this comment "was again contradicted by the veteran's personal report during today's evaluation."  The examiner restated that it was less likely as not that the currently reported intermittent tinnitus was due to his history of acoustic trauma encountered during service and more likely than not due to hearing loss and events that occurred following service discharge, e.g., hearing loss occurring after military service from occupational noise exposure.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service is not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board error in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not meet the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, in the opinion of any examiner, reflect a shift in auditory thresholds at any relevant frequency in either ear.  If such testing had reflected a threshold shift indicative of hearing loss, it would have been reported.  

Comparing puretone threshold levels at examination for service entrance with those at service separation shows that all threshold levels either were the same or better at service discharge than at entrance into service.  Accordingly, any shift in threshold levels, which in this case were for the better, could not be indicative of a hearing loss.  Thus, the holding in Hensley, Id., is inapposite.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the Veteran is not service-connected for hearing loss in either ear and, by this decision, service connection is not warranted for hearing loss in either ear.  Thus, the question of secondary service connection and secondary aggravation is not presented.  

In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)). 

In analyzing the claim for service connection for hearing loss the Board notes that at service entrance the Veteran had a threshold level of 30 dbs in the left ear at 500 Hz.  However, all other thresholds levels at the relevant frequencies (other than at 3,000 Hz., which was not tested at service entrance) were 25 dbs. or less in each ear.  In other words, audiometric testing has not shown that that Veteran had a hearing loss in either ear during military service, including no hearing loss in the left ear.  In fact, at discharge from service the Veteran had a threshold level of 20 dbs in the left ear at 500 Hz., which is 10 dbs. better than at service entrance.  More to the point repeated audiometric testing (twice during service, and on three occasions after service, i.e., 2011, 2012, and 2015) have never demonstrated that the Veteran has a hearing loss by measurement of puretone thresholds in either ear by VA standards.  Thus, the comment by a recent VA examiner that the Veteran had a hearing loss in the left ear at entrance into service, based on the threshold level of 30 dbs in the left ear at 500 Hz., is incorrect for VA purposes.  

In this regard, a hearing loss by use of word recognition scores under VA standards is not shown prior to the 2011 audiology evaluation.  That evaluation revealed 90 percent discrimination ability in the left ear but a hearing loss by VA standards was not shown at that time by either testing of puretone thresholds or by word recognition.  The next audiology evaluation, by VA in 2012, revealed 84 percent discrimination ability in the right ear but essentially normal hearing acuity, of 96 percent discrimination ability in the left ear.  

In sum, and again noting that testing of puretone thresholds have never demonstrated a hearing loss in either ear at any time, the 2011 audiology evaluation revealed a hearing loss but only in the left ear by word recognition score and the 2012 audiology evaluation revealed a hearing loss but only in the right ear by word recognition score.  In part, this conflict led to the more recent VA audiology evaluation in 2015 which found a hearing loss in each ear by word recognition scores, of 92 percent in the right ear and 88 percent in the left ear.  The 2015 VA audiology evaluation assessed the significance of both the 2011 and the 2012 audiology evaluations, in conjunction with a comparison of the clinical history related by the Veteran and his representative at the travel Board hearing with the clinical histories he related at the prior evaluations and the 2015 evaluation.  Based on this assessment, in 2015 which unlike the examination in 2011 included a review of the claims file, the Board is convinced that the 2015 VA audiology evaluation is the more thorough of the evaluations because the 2015 examiner noted that repetition of instructions had been required for a complete evaluation.  The 2015 VA examiner, while noting the extent and assuming the Veteran's credibility as to in-service noise exposure, also obtained a more thorough clinical history of the Veteran's postservice exposure and observed that the Veteran, for the second time, reported that both hearing loss and tinnitus had had their onset only in relatively recent years.  

For these reasons the Board finds that the opinion of the 2015 VA examiner must be given greater weight.  

If a veteran has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, such as a sensorineural hearing loss or even tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify a chronic hearing loss in or tinnitus either ear during active service.  Specifically, there were no complaints or treatment for a hearing loss or tinnitus during service and audiometric testing at service separation at the highest tested frequency of 4,000 Hz revealed threshold levels that are far from the anticipate level which would suggest the presence of a hearing loss by VA standards.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of an in-service hearing loss and tinnitus in either ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when, as here, it is unquestioned that the Veteran now has chronic bilateral hearing loss and bilateral tinnitus. 

The Board has considered the Veteran's testimony at the travel Board hearing as to his exposure to loud noise during active service and reportedly noting, at times, the presence of diminished hearing acuity and tinnitus.  Significantly and adversely affecting his credibility, he did not mention his extensive postservice occupational noise exposure to jet engines.  However, even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes a hearing loss or tinnitus.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed a hearing loss or tinnitus thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the Veteran's testimony suggested that he had had hearing loss and tinnitus since his exposure to loud noise during his military service.  However, the Board notes that at the 2012 and 2015 VA audiology evaluations his description of the onset of hearing loss and tinnitus was that he had had its inception only within relatively recent years and a point in time which is several decades after any in-service noise exposure.  Significantly, the 2015 VA audiology pointed out that the relatively more recent inception of hearing loss was more consistent with such hearing loss being due to postservice noise exposure.  In this regard, it is not incidental that virtually all contemporaneous clinical data addressing and documenting a hearing loss and tinnitus only postdate, i.e., follows the Veteran's postservice noise exposure.  

The Board will not ignore the possibility that the current hearing loss could, at least theoretically, be related to some combination of causes, i.e., of service origin and postservice origin.  However, as it stands, the greater weight of the probative evidence shows that whatever the cause of the hearing loss and tinnitus, first claimed in 2009 and first demonstrated in 2011, they are not related to military service.  

The Veteran is competent to attest to his personal perception of his hearing acuity and tinnitus during and after service.  However, the Board finds that the Veteran's assertions that he has experienced hearing loss and tinnitus continuously during the decades since service are not credible.  In this regard, a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  Here, the evidence affirmatively contradicts this testimony inasmuch as it was repeatedly noted on VA audiology evaluations that the Veteran reported having had the onset of hearing loss and tinnitus only in recent years.  Had his clinical history been different, i.e., if he had actually had a hearing loss or tinnitus since service, it is reasonable to expect that such a clinical history would have been properly recorded, inasmuch as a physician's understanding of a patient's clinical history is an essential part of rendering the proper diagnosis which precedes treatment or therapy.  However, it was not.  Rather, his history of the postservice onset of hearing loss and tinnitus was recorded on multiple occasions.  

Moreover, the Veteran first filed a claim for VA benefits in 1973 but he has not offered any reason for not having filed a claim for service connection for hearing loss or tinnitus at that time or at any time prior to 2009.  

Additionally, the Veteran has not stated or testified that he was diagnosed with a hearing loss or tinnitus during service or within one year after his December 1968 service discharge.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, there is evidence that the Veteran's lay statements or testimony describing symptoms during service has been supported by a later diagnosis of a hearing loss by VA standards and tinnitus by a medical professional, i.e., in 2011.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, that opinion relied solely upon the Veteran's in-service exposure to acoustic trauma and made no mention of the Veteran's postservice occupational noise exposure or the fact that the complaints and documentation of hearing loss and tinnitus only postdate the occupational noise exposure.  Also, the 2011 opinion was not based on a review of the Veteran's claims file which contains such relevant facts as the condition of the Veteran's ears and hearing in service.  So, the Board finds that the 2011 opinion is of lesser probative value when compared to the more thorough 2015 examination and opinion.  

While posited as lay evidence, the Veteran's belief that the in-service noise exposure was the cause or a precursor of his current hearing loss and tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because hearing loss and tinnitus can have many causes and so medical expertise is necessary to resolve the question.  Moreover, he has not offered anything which would explain why his acknowledged in-service noise exposure would cause a hearing loss and tinnitus, especially when they were clinically corroborated decades after service and only after his years of postservice occupational noise exposure.  

Since consistency is the hallmark of credibility, and because the Veteran's history is not in keeping with the evidentiary record as a whole, the Board finds that the Veteran's statements and testimony of continuous hearing loss and tinnitus since in-service noise exposure are not credible.  

Accordingly, the Board concludes that the lay testimony is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current hearing loss and tinnitus can be related to in-service noise exposure, or any other potential cause of hearing loss, by competent medical evidence.  However, there is no opinion of record which is both competent and persuasive showing a relationship between the Veteran's currently diagnosed hearing loss and tinnitus and any causation, incident or event during service.  

The lapse of a number of years between the in-service noise exposure and the earliest contemporaneous evidence after service of tinnitus as well as a hearing loss, and this only after years of postservice occupational noise exposure is further evidence against there being a nexus between the in-service noise exposure and current hearing loss and tinnitus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no hearing loss or tinnitus, consistent with the clinical evidence of postservice noise exposure, and contrary to the Veteran's testimony in 2015.  Moreover, the recent VA examiner opined that any current hearing loss and tinnitus are unrelated to the Veteran's military service due to the absence of evidence of in-service treatment and, implicitly, the passage of time without corroborating evidence of pathology.  As explained, this medical opinion is of greater probative value than the favorable opinion rendered in 2011 which did not account for the Veteran's postservice occupational noise exposure or the Veteran's admission that hearing loss and tinnitus were of recent onset.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in an appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the in-service noise exposure and the current hearing loss and tinnitus.  

Thus, the Board finds that the record as a whole and in particular the probative opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of symptomatology of hearing loss and tinnitus and the favorable opinion in 2011.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, the most persuasive medical opinion, i.e., in 2015, addressing the question of etiology of the Veteran's current hearing loss and tinnitus is negative.  

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss and bilateral tinnitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


